Citation Nr: 1737963	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  06-24 128	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for neuroma of the left foot.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of fractures of the right 4th and 5th toes.  

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with cholecystectomy.  

4.  Entitlement to an initial compensable rating for herpes simplex 2 with episodic right leg numbness.  

5.  Entitlement to an initial compensable rating for frontal sinusitis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1983 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has since been assumed by the RO for foreign claims in Pittsburgh, Pennsylvania.  

In its November 2004 rating decision, the RO granted entitlement to an initial disability rating of 10 percent for the Veteran's neuroma of the left foot and 10 percent for residuals of fractures of the right 4th and 5th toes, effective August 1, 2004.  The RO further granted service connection for the Veteran's GERD, herpes simplex 2, and frontal sinusitis, and assigned noncompensable disability ratings to each.  

In October 2009, the Board remanded this appeal for further development.  After further development, these matters are now ready for adjudication.  

VA Duty to Notify and Assist

Under the Claims Assistance Act of 2000 (VCAA), VA has a duty to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also enumerates VA's statutory duty to assist veterans in developing their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of the information and evidence not of record that:  (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the duty to notify was satisfied by way of VCAA letters notifying the Veteran of the evidence necessary to support her claim and establish a medical nexus between her claimed conditions and an in-service injury, disease, or event.  

With respect to the duty to assist, VA must also obtain all records of medical treatment or examination at VA facilities.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance was provided to the Veteran.  VA obtained all necessary VA treatment records and private treatment records.  The Veteran was also provided with VA examinations prior to her release from active duty.  She was further provided an opportunity to obtain a post-service VA examination.  In conducting these examinations, VA examiners reviewed the Veteran's past medical history, recorded her complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Hence, the Board finds that the examination reports are adequate for purposes of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).        

The Board further notes that in a July 2017 post-remand brief, the Veteran's representative acknowledged that the Veteran had been afforded a second opportunity to obtain a VA medical examination but had failed to report.  Neither the Veteran nor her representative provided an explanation for the Veteran's failure to report, and good cause has not been shown.  

The duty to assist a claimant is not a one-way street.  See generally Olsen v. Prinipi, 3 Vet. App 480 (1992); Wood v. Dervinski, 1 Vet. App. 406 (1991).  38 C.F.R. § 3.655 (2016).  As the Veteran has failed to cooperate in the development of her claim, the Board finds that a new examination is not required.  

For the reasons cited above, the Board finds that VA has substantially complied with its duties to notify and assist the Veteran.  In addition, VA has complied with its duty to assist the Veteran in obtaining a VA examination consistent with the Board's remand directive.  Hence, no further notice or assistance is required to fulfill VA's duties in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  





FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left foot neuroma has been manifested by tenderness, intermittent and fluctuating pain, and a moderate lack of endurance; moderately severe or severe symptoms have not been shown.   

2.  For the entire period on appeal, the Veteran's residuals of fractures of the right 4th and 5th toes have been manifested by a 3-inch scar, mild medial displacement of less than one eight of an inch, no plantarflexion, and a moderate lack of endurance; moderately severe or severe symptoms have not been shown.

3.  For the entire period on appeal, the Veteran's GERD with cholecystectomy has been manifested by occasional pyrosis, regurgitation, and dysphagia; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health, have not been shown.  

4.  The Veteran's herpes simplex 2 has been manifested by recurrent outbreaks with periodic skin pain, skin sensitivity, episodic right leg pain, and intermittent use of antiviral medication; symptoms not controlled by continuous treatment or affecting at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12 months, or disfigurement of the head, face, or neck, and scars, have not been shown.  

5.  For the entire period on appeal, the Veteran's frontal sinusitis has been manifested by occasional watery eyes, nasal congestion, sinus headaches, sinus tenderness, and occasional rhinitis; incapacitating episodes requiring prolonged antibiotic treatment or non-incapacitating episodes characterized by headaches, pain, purulent discharge or crusting, have not been shown.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 10 percent for neuroma of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5279, 5284 (2016).

2.  The criteria for entitlement to an initial disability rating in excess of 10 percent for residuals of fractures of the right 4th and 5th toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5283, 5284 (2016).

3.  The criteria for an initial 10 percent rating, but no more, for GERD with cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, DC 7346 (2016). 

4.  The criteria for an initial 10 percent rating, but no more, for herpes simplex 2 with episodic right leg numbness have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.118, DC 7610 (2016). 

5.  The criteria for an initial compensable rating for frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (b)(1), 4.1-4.7, 4.21, 4.97, DC 6512 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating in excess of 10 percent for her neuroma of the left foot and residuals of fractures of the right 4th and 5th toes.  She is also seeing initial compensable ratings for her GERD, herpes simplex 2, and frontal sinusitis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

With regard to functional loss, 38 C.F.R. § 4.40 (2016) provides that such loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2016) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  
Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).  
In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Left Foot Neuroma 

The Veteran has been assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5279 (2016), for her left foot neuroma.  DC 5279 provides for a 10 percent rating for unilateral or bilateral anterior metatarsalgia.  

The Board notes that the Veteran has been assigned the maximum schedular rating under DC 5279.  Thus, a higher rating under this DC cannot be assigned.  

The Board finds that a higher rating under another diagnostic code is not warranted.  Specifically, "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  As the Veteran's left foot neuroma is specifically contemplated under DC 5279, the application of DCs 5277, 5278, and 5280-5283 relating to other foot disabilities is not warranted.  

In any event, the Board also finds that the Veteran's left foot neuroma symptoms are, at worst, moderate in nature, and not indicative of a moderately severe or severe foot disability under 38 C.F.R. § 4.71a , DC 5284 (2016).  Specifically, in her July 2004 VA examination, the examiner characterized the Veteran's left foot neuroma symptoms as "mild" and "moderate" in nature.  As such, the Board finds that the 10 percent rating the Veteran currently receives for her left foot disability under DC 5279 fully compensates for her level of symptomology and functional limitation.

Fractures of the Right 4th and 5th Toes

The Veteran has been assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5283 (2016), for fractures of the right 4th and 5th metatarsals.  Under DC 5283, a compensable rating for a foot disability involving the metatarsals is warranted when the evidence shows malunion or nonunion of the tarsal or metatarsal bones.  A 10 percent rating is warranted for moderate malunion or nonunion, 20 percent for moderately severe malunion or nonunion.  Malunion is defined as "union of the fragments of a fractured bone in a faulty position.  Nonunion is defined as "failure of ends of a fractured bone to unite."  See Dorland's Illustrated Medical Dictionary, 1110, 1289 (32nd ed. 2012).  

Based on a review of the evidence of record, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's fractures of the right 4th and 5th metatarsals.  

Specifically, at her July 2004 VA examination, the examiner noted that the Veteran fractured her right 4th and 5th toes in service.  On examination, the Veteran reported no complaints of right foot pain on weight bearing, non-weight bearing, or when walking, standing, or sitting.  Examination revealed a 3-inch scar over the 4th and 5th metatarsals with mild tenderness and decreased sensation, but no swelling.  X-rays demonstrated the fractures had healed.  No changes in alignment or unusual bone abnormalities were noted.  The 4th metatarsal showed mild medial displacement (malunion) of less than one eighth of an inch.  There was no plantarflexion and dorsiflex of 30 degrees in the 4th and 5th toes.  The examiner noted a moderate lack of endurance, but no lack of coordination.  

While private treatment records show that the Veteran fell and sustained injuries to her right 2nd and 3rd toes in February 2013 and June 2015, the Board notes that these injuries are not causally-related to her in-service right 4th and 5th metatarsal fractures.  Private treatment records contain no complaints and symptoms attributable to the right 4th and 5th metatarsal fractures, and the Veteran has received no post-service treatment directly related to this disability.  In the absence of such evidence, the Board finds that no more than moderate right foot symptoms have been manifested during the period on appeal, and a moderately severe or severe right foot disability has not been shown.  

Given these facts, the Board finds that the 10 percent disability rating the Veteran currently receives under DC 5283 for residuals for fractures of her right 4th and 5th toes fully compensate for her right foot symptoms.  

The Board has also considered whether the Veteran's right foot disability would warrant a higher disability rating under DCs 5277-5282.  However, the Board finds that these DCs are either not for application or would not result in a higher disability rating given the nature of the Veteran's disability and the medical evidence of record.  

The Board has additionally considered whether a higher rating is warranted under DC 5284 pertaining to other foot injuries.  Under this DC, a 10 percent rating is warranted for foot injuries that are moderate, 20 percent for foot injuries that are moderately severe, and 30 percent for foot injuries that are severe.  The terms "moderate," "moderately severe," and "severe," are not defined; hence the Board must arrive at an equitable and just decision after evaluating all the medical evidence of record.  38 C.F.R. § 4.6 (2016).  

As discussed above, medical evidence or record does not show that the Veteran's right foot metatarsal disability has exhibited any more than "moderate" symptoms for the entire period on appeal.  Hence, a higher rating under DC 5284 is not warranted.  

When considering this rating, the Board has also considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran's right foot fractures manifested by mild tenderness, a moderate lack of endurance, and no plantarflexion, these symptoms are adequately addressed under DC 5283.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  As such, the As such, the Board finds that the Veteran's functional loss is fully contemplated in the rating she currently receives. 

Gastroesophageal reflux disease (GERD)

The Veteran is seeking an initial compensable rating for her GERD.  The Veteran's GERD has been assigned an initial noncompensable rating under 38 C.F.R. § 4.114, DC 7346 (2016).  

GERD is rated by analogy under DC 7346 for hiatal hernia.  Under DC 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation but with lesser severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  

After a review of the clinical evidence of record, the Board finds that an initial compensable rating of 10 percent, but no more, is warranted for the Veteran's GERD.  Specifically, clinical evidence shows the Veteran's GERD has been manifested by three symptoms during the period on appeal:  occasional pyrosis, regurgitation, and dysphagia.  In addition, the Veteran has continued to be symptomatic and treat with Omeprazole to control her GERD throughout the period on appeal.  Therefore, a 10 percent rating is warranted on this basis.  
 
However, rating in excess of 10 percent is not warranted, as the clinical evidence does not indicate that these symptoms have been accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Specifically, treatment notes from March and April 2006 indicate that her GERD was well-controlled through medication.  In October 2010, she stated that she had no GERD-related complaints.  While she stated that she experienced heartburn at an evaluation in February 2013, no other symptoms were noted.  Significantly, the Veteran has not experienced pain, vomiting, material weight loss, hematemesis or melena with anemia.  

Consequently, the Board finds that an initial compensable rating of 10 percent, but no more, is warranted for the Veteran's GERD.  

Herpes Simplex 2

The Veteran is seeking an initial compensable rating for her herpes simplex 2.  The Veteran's herpes simplex 2 has been assigned an initial noncompensable rating under 38 C.F.R. § 4.116, DC 7610, for diseases or injuries of the vulva.  DC 7610 provides that a disease or injury of the vulva is to be rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted for symptoms that require continuous treatment.  A maximum 30 percent rating is warranted when the symptoms are not controlled by continuous treatment.  38 C.F.R. § 4.116 (2016).  In addition, 38 C.F.R. § 4.118, DC 7820, states that viral infections of the skin not listed elsewhere are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

After reviewing the evidence of record, the Board concludes that an initial 10 percent rating, but no more, is warranted for the Veteran's herpes simplex 2.  

Specifically, in two separate VA examinations conducted in April 2004, the Veteran reported being infected with the herpes virus in 1988.  Although she reported being asymptomatic for 5 years after her initial infection, the Veteran reported recurrent episodic outbreaks approximately once every year thereafter.  The Veteran also reported periodic lower extremity skin pain, skin sensitivity, and occasional lower right leg pain during her outbreaks.  The examiner noted no ulcers, scars, lesions, numbness, or pain upon examination.  At the time of her examination, the Veteran was not taking medication or on antiviral prophylaxis.  

Private treatment records from 2004 through 2014 show that the Veteran was subsequently placed on a course of prophylactic antiviral treatment with Valacyclovir and Acyclovir from December 2004 through October 2007.  

Significantly, the medical evidence of record shows the Veteran's herpes simplex 2 has been controlled by medication throughout the entire period on appeal.  Thus, the Veteran's disability does not meet the criteria for a higher rating under DC 7610.  
The Board has also considered other potentially applicable DCs, including DC 7806 (dermatitis or eczema), DC 7800 (disfigurement of the head, face, or neck), and scars (DCs 7801 to 7805), and finds that none of these DCs warrant a higher initial compensable rating.  Specifically, medical evidence of record does not show that the Veteran's disability affected more than 5 percent of her entire body or exposed areas, or has required intermittent systemic immunosuppressive drug therapy for a duration of six weeks or more during the past 12-month period, which is required for a separate compensable rating.  Although the Veteran took a prophylactic course of antiviral medication during the period on appeal, she has never been treated with corticosteroids or immunosuppressive drugs.  In addition, there is no clinical evidence of disfigurement of the head, face, or neck, or scars.  Further, the record does not show that the Veteran has a current neurological disorder as the result of her herpes simplex 2.  

Therefore, the Board finds that an initial compensable rating of 10 percent, but no more, is warranted for the Veteran's herpes simplex 2.  

Frontal Sinusitis 

The Veteran's frontal sinusitis has been assigned an initial noncompensable disability rating under 38 C.F.R. § 4.97, DC 6512 (2016).  Under the General Rating Formula for Sinusitis, in order to warrant a compensable rating, the evidence must show:  sinusitis manifested by 1 or 2 incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting (10 percent).  See 38 C.F.R. § 4.97 (2016), Diagnostic Code 6512.

After a review of the evidence of record, the Board determines that an initial compensable rating is not warranted for the Veteran's frontal sinusitis.  

Specifically, while the Veteran has had periodic nasal symptoms, she has not had chronic sinusitis at any point during the period on appeal.  For example, during her 2004 VA examination, the Veteran reported a history of watery eyes, nasal congestion, and sinus headaches.  The examiner noted left frontal sinus tenderness with rhinitis.  No sinus pain, purulent discharge, crusting, or incapacitating or non-incapacitating episodes were noted.

Similarly, private treatment records are silent for complaints, symptoms, diagnosis, and treatment for frontal sinusitis.  Other than post-service complaints of watery eyes and nasal discharge in connection with diagnoses of allergic rhinitis in December 2005 and March 2009, there is no post-service clinical evidence of sinusitis symptoms during the period on appeal.  

Therefore, the Board finds that the Veteran does not meet the criteria for an initial compensable rating under DC 6512.  The Board has also considered the application of other diagnostic codes and finds that the clinical evidence of record does not show symptoms or diagnoses that would warrant a separate or higher rating under any other diagnostic code.  

In considering the appropriate ratings for all the Veteran's disabilities, the Board has also considered the Veteran's statements that her left foot neuroma, residuals of fractures of the right 4th and 5th toes, GERD, herpes simplex 2, and frontal sinusitis symptoms all warrant higher ratings than she currently receives for these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report her symptoms, as this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability for her disorders according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical examiners who have examined the Veteran and who have rendered pertinent medical opinions in conjunction with their evaluations.  The findings of these examiners (as provided in the examination reports and post-service medical records) directly address the criteria under which the Veteran's disorders have been evaluated.  Consequently, while the Board notes the Veteran's statements regarding her disability symptoms are credible, they are nevertheless outweighed by the objective medical evidence of record.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In summary, the Board finds that initial disability ratings in excess of 10 percent for the Veteran's left foot neuroma and residuals of fractures of the right 4th and 5th toes are not warranted.  In addition, the Board finds that a preponderance of evidence is against the Veteran's claim for initial compensable ratings for frontal sinusitis.  Hence, the benefit-of-the-doubt rule is not for application to this claim, and the benefit sought on appeal is denied.  38 U.S.C.A. § 5107 (2014); 38 C.F.R. § 4.3 (2016).  The Board further concludes that 10 percent ratings, but no more, are warranted for the Veteran's GERD and herpes simplex 2.  The appeal is granted to this extent.  

Extraschedular Considerations

The Board additionally finds that consideration for an extraschedular evaluation, a component of the Veteran's claims for increased ratings, is not warranted for any of the Veteran's serve-connected disabilities.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria for her left foot neuroma, right foot fractures of the 4th and 5th toes, GERD, herpes simplex 2, and frontal sinusitis.  With regard to each of these disabilities, the Board has specifically reviewed all of the Veteran's relevant symptoms related to each issue on appeal, to include her described symptoms relating to all these disabilities as they impact her daily life.  After considering this evidence, the Board concludes that there are no symptoms associated with any of the Veteran's disabilities that are unable of being adequately addressed by the applicable diagnostic codes discussed above.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the Board finds that the applicable diagnostic codes addressed above are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Board finds that the Veteran's symptoms relating to all her disabilities are not so unusual that they are outside the schedular rating criteria for these conditions. 

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the record does not suggest, and the Veteran does not specifically allege, that her service-connected left foot neuroma, right foot fractures, GERD, herpes simplex 2, and sinusitis, rendered her unemployable.  Therefore, Rice is inapplicable in this case.


ORDER

An initial disability rating in excess of 10 percent for neuroma of the left foot is denied.  

An initial disability rating in excess of 10 percent for residuals of fractures of the right 4th and 5th toes is denied.  

An initial 10 percent rating, but no more, for GERD with cholecystectomy is granted.

An initial 10 percent rating, but no more, for herpes simplex 2 with episodic right leg numbness is granted.  

An initial compensable rating for frontal sinusitis is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


